The opinion of the court was delivered by
Marr, J.
On the 2d January, 1879, plaintiff brought suit in the Fourth District Court, to recover of defendant $498 57, with interest from judicial demand, for half the cost of a boundary wall, $240 35, ■and legal interest from the 23d July, 1856. On the 14th January plaintiff filed an amended petition in which he stated that the interest would be something more than the sum demanded,' but “the overplus of which interest petitioner remits on account of the delays consequent to appeals in ordinary suits to the Supreme Court.”
The ease was tried ; and judgment was rendered 19th June, signed ' 1st July, 1879, in favor of defendant. Plaintiff obtained an order of *50appeal, on the 12th July, returnable on the first Monday of November,, on the affidavit of his attorney that his property, to which the boundary wall in question belongs, exceeds in value the sum of $500.
More than a month after the return-day, that is, on the 8th December, plaintiff filed a motion, in this court, stating that there was no minute of the evidence offered on the trial; that he had requested the advocate of defendant to join him in a statement of facts, which he-refused to do ; and that he applied to the judge, who refused to make any statement. On this showing a rule was granted, requiring the judge- and the defendant to show cause why the original record, submitted with the motion, “or a transcript thereof, should not stand as a statement of the facts of the case.”
This whole proceeding is anomalous; but we are arrested at the threshold by the want of jurisdiction, which was not disclosed in the-motion, but which is apparent from the original record, and which we are compelled to notice ex proprio motu. The value of the property to-which the wall belongs is not in controversy; nor is the title to that property in any way disputed. The plaintiff seeks to recover $498 57, .with interest from judicial demand; and the three cases relied upon to support the right of appeal have no application to this case. In the succession of Benneberg, 15 An. 661, the title to a lot of ground was in dispute ; in the State vs. Judge, 25 An. 621, the right of relator to erect, a wall od her property was contested ; and in Slaughterhouse Company vs. Larrieux, 30 An. 798, the rights and privileges of the corporation, under its charter, were involved.
The jurisdiction of this court, in ordinary civil suits, is limited to cases in which the matter in dispute shall exceed $500 ; and the matter in dispute is the thing demanded in the petition. It is well settled that the interest which has accrued up to the date of the bringing of the suit must be added to the principal; but the interest which may accrue after judicial demand cannot be considered in order to determine-whether the amount in dispute is sufficient to give this court jurisdiction. C. P. 91; Pujol vs. Correjolles, 5 Rob. 90 ; Mason vs. Oglesby, 2 An. 793. It is the amount due and demanded which determines the right of appeal.
This court is clearly without jurisdiction of a demand for $498 57 with interest from judicial demand. We have no authority to proceed further on the motion of plaintiff, except to dismiss it for want of jurisdiction, as we shall do, without expressing any opinion on its merits.
The motion is therefore dismissed ; and the rule returnable on the 15th December, 1879, is discharged, at the costs of the mover.